Exhibit 10.20

AMENDMENT NO. 1

TO AMENDED AND RESTATED LOAN AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”),
is entered into as of November 6, 2015, by and among PREFORMED LINE PRODUCTS
COMPANY, an Ohio corporation (“PLP”), PREFORMED LINE PRODUCTS (AUSTRALIA) PTY
LTD., a corporation incorporated under the laws of the Commonwealth of Australia
(“PLP Australia” and together with PLP, the “Borrowers” and each a “Borrower”)
AND PNC BANK, NATIONAL ASSOCIATION, a national banking association, its
successors and assigns, as lender (“Bank”).

WITNESSETH:

WHEREAS, Borrowers and Bank have entered into that certain Amended and Restated
Loan Agreement, dated as of September 24, 2015 (as amended, restated, modified
or supplemented from time to time, the “Loan Agreement”), pursuant to which Bank
has made certain loans and financial accommodations available to Borrowers;

WHEREAS, the parties desire to amend the Loan Agreement as hereinafter set
forth;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

  1. DEFINED TERMS.

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement.

 

  2. AMENDMENTS TO THE LOAN AGREEMENT.

2.1 Amendment to Addendum.

The Addendum to the Loan Agreement is amended in its entirety as set forth on
the attached Attachment A.

 

  3. REPRESENTATIONS AND WARRANTIES.

Each of the Borrowers hereby represents and warrants to Bank as follows:

3.1 The Amendment. This Amendment has been duly and validly executed by an
authorized officer of such Borrower and constitutes the legal, valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms.

3.2 Loan Agreement. The Loan Agreement, as amended by this Amendment, remains in
full force and effect and remains the valid and binding obligation of each
Borrower enforceable against each Borrower in accordance with its terms. Each
Borrower hereby ratifies and confirms the Loan Agreement.

3.3 Claims and Defenses. As of the date of this Amendment, no Borrower has any
defenses, claims, counterclaims or setoffs with respect to the Loan Agreement or
its Obligations thereunder or with respect to any actions of Bank or any of its
respective officers, directors, shareholders, employees, agents or attorneys,
and Borrower irrevocably and absolutely waives any such defenses, claims,
counterclaims and setoffs and releases Bank and each of its respective officers,
directors, shareholders, employees, agents and attorneys from the same.



--------------------------------------------------------------------------------

3.4 Representations and Warranties. The representations and warranties of
Borrowers contained in the Loan Agreement (as amended hereby) and the other Loan
Documents (as amended in connection herewith), are true and correct.

3.5 No Event of Default. No Event of Default or condition which, but for the
giving of notice or passage of time, would give rise to an Event of Default has
occurred and is continuing.

3.6 Material Adverse Change. No Material Adverse Change has occurred since the
Closing Date.

 

  4. REAFFIRMATION.

Each of the Borrowers hereby (i) acknowledges and agrees that the terms and
provisions hereof shall not affect in any way any payment, performance,
observance or other obligations or liabilities of such Borrower under the Loan
Agreement or under any of the other Loan Documents, all of which obligations and
liabilities shall remain in full force and effect and extend to the further
loans, extensions of credit and other Obligations incurred under the Loan
Documents, and each of which obligations and liabilities are hereby ratified,
confirmed and reaffirmed in all respects.

 

  5. CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AMENDMENT.

In addition to all of the other conditions and agreements set forth herein, the
effectiveness of this Amendment is subject to each of the following conditions
precedent:

5.1 Amendment No. 1 to Amended and Restated Loan Agreement;. Bank shall have
received an original counterpart of this Amendment, executed and delivered by a
duly authorized officer of each Borrower.

5.2. Fees and Expenses. Borrowers shall have paid all fees of Bank in connection
with this Amendment including, without limitation, all legal fees.

5.3 Other Documents and Deliveries. Bank shall have received such other
agreements, documents, and instruments executed in connection with this
Amendment and any other materials as reasonably requested by Bank.

 

  6. MISCELLANEOUS.

6.1 Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of Ohio, without regard to principles of
conflict of law.

6.2 Severability. Each provision of this Amendment shall be interpreted in such
manner as to be valid under applicable law, but if any provision hereof shall be
invalid under applicable law, such provision shall be ineffective to the extent
of such invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof.

6.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
hereof by facsimile shall be effective as manual delivery of such counterpart;
provided, however, that, each party hereto will promptly thereafter deliver
counterpart originals of such counterpart facsimiles delivered by or on behalf
of such party.

6.4 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate nor be deemed to be nor construed as a waiver (i) of
any right, power or remedy of Bank under the



--------------------------------------------------------------------------------

Loan Agreement, nor (ii) of any term, provision, representation, warranty or
covenant contained in the Loan Agreement or any other documentation executed in
connection therewith. Further, none of the provisions of this Amendment shall
constitute, be deemed to be or construed as, a waiver of any Event of Default
under the Loan Agreement, as amended by this Agreement.

6.5 Reference to and Effect on the Loan Agreement. Upon the effectiveness of
this Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Loan Agreement, as amended hereby, and each reference to the
Loan Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Loan Agreement shall mean and be a reference to
the Loan Agreement, as amended hereby.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers have caused this Amendment to Loan Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
above written.

 

PREFORMED LINE PRODUCTS COMPANY By:   Name:  

 

Title:  

 

PREFORMED LINE PRODUCTS (AUSTRALIA) PTY LTD By:   Name:  

 

Title:  

 

 

ACCEPTED BY: PNC BANK, NATIONAL ASSOCIATION,

as Bank

By:

 

 

Name:

 

 

Title:

 

 